This case has been to the Supreme Court three times before. 81 Ga. 721; 85 Ga. 703; 92 Ga. 230. Essential to make a prima facie case for the plaintiffs was proof of execution of an instrument the original of which •was lost, purporting to have been executed On April 4, 1849, conveying lands in Forsyth and Gwinnett counties 'to Dorcas Hardin for her life, with remainder to her children by James Hardin. It was admitted that the records of Gwinnett county were destroyed by fire in 1871. Plaintiffs offered in evidence a certified copy from the records of Forsyth, county, purporting to be a copy of the instrument in question. It was rejected, and a nonsuit was granted.